Title: From Thomas Jefferson to Montmorin, 29 November 1788
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris November 29. 1788.

When I had the honour of mentioning to your Excellency the proposals of an American merchant for establishing packets between Havre and Boston, you were pleased to express a wish to see his proposals. I have it now in my power to inclose you a copy of them for your consideration, if nothing better should have been proposed, and if this should merit your attention. I have the honour to be with sentiments of the most perfect esteem and respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

